         Case 1:18-cv-02900-DLB Document 101 Filed 12/31/20 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

Tina M. White, et al.                         *

On behalf of herself and                      *
others similarly situated
                                              *
       Plaintiffs
                                              *
v.                                                           Case No. 18-cv-02900-DLB
                                              *
LLPD LLC, et al.
                                              *
      Defendants
____________________________________/

            JOINT MOTION TO APPROVE SETTLEMENT AGREEMENT
         AND GENERAL RELEASE AND ESTABLISH A SCHEDULE FOR THE
                  DISMISSAL OF THIS CASE WITH PREJUDICE

       The parties jointly move that the Court approve the attached Settlement Agreement and

General Release, the Payment Plan (Exhibit A), and the Confessed Judgment Promissory Note

(Exhibit B), (collectively, the “Settlement Agreement”), and schedule the dismissal of this case

with prejudice no later thirty (30) days after Plaintiffs and their counsel have received all of the

required payments for Month 1 under the Settlement Agreement as set forth below. In support of

this Motion, the parties state as follows:

       1. The parties conducted discovery and fully exchanged information, including payroll

and hour of work records, prior to the mediation on November 16, 2020.

       2. The Settlement Agreement was reached in mediation before Magistrate Judge Deborah

L. Boardman. Each side was represented by experienced counsel.

       3. The Settlement Agreement reached is reasonable and fair, considering the facts and

issues in controversy. The Court is fully aware of the facts and legal issues, having presided over

settlement negotiations.


                                                  1
         Case 1:18-cv-02900-DLB Document 101 Filed 12/31/20 Page 2 of 4



       4. The settlement of Plaintiffs’ damages was reached independently and prior to the

settlement of Plaintiffs’ attorneys’ fees and costs.

       5. Pursuant to Section 4 of the Settlement Agreement, the parties request that the Court

not dismiss this lawsuit until thirty (30) days after Plaintiffs and their counsel have received all of

the required payments for Month One (1) under the Settlement Agreement. After this first payment

is made, the parties shall file the Stipulation of Dismissal with Prejudice attached hereto as Exhibit

1, but the Settlement Agreement requests that the Court maintain continuing jurisdiction to enforce

the terms of this Agreement, following the dismissal of this Lawsuit by the Court, including but

not limited to enforcing the Promissory Note and Confessed Judgment attached as Exhibit B to the

Settlement Agreement.

       Wherefore, the parties respectfully request that the Court grant the Joint Motion To

Approve Settlement Agreement And General Release And Establish A Schedule For The Parties

To Dismiss The Case With Prejudice and enter the proposed Order.

                                       Respectfully submitted,


       /s/ (with permission)__ _____           /s/ (with permission) ___________
       Howard B. Hoffman, # 25965              Thomas M. Wood, IV, Fed. Bar No. 00365
       Jordan S. Liew, #20509                  Robert C. Baker, III, Fed. Bar No. 20382
       Hoffman Employment Law, LLC             Neuberger, Quinn, Gielen, Rubin, Gibber, P.A.
       600 Jefferson Plaza, Ste. 205           One South Street , 27th Floor
       Rockville, Maryland 20852               Baltimore, Maryland 21202
       (301) 251-3752                          (410) 332-8523 (Phone)
       (301) 251-3753 (fax)                    (410) 332-8517 (Fax)
       hhoffman@hoholaw.com                    tmw@nqgrg.com
       jliew@hoholaw.com                       rcb@nqgrg.com

       /s/ Bradford W. Warbasse___             Counsel for Defendants
       Bradford W. Warbasse
       Federal Bar No. 07304
       401 Washington Avenue
       Towson, Maryland 21204
       (443) 862-0062
       warbasselaw@gmail.com

                                                  2
         Case 1:18-cv-02900-DLB Document 101 Filed 12/31/20 Page 3 of 4




                                                                                         Exhibit 1

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

Tina M. White, et al.                          *

On behalf of herself and                       *
others similarly situated
                                               *
       Plaintiffs
                                               *
v.                                                             Case No. 18-cv-02900-DLB
                                               *
LLPD LLC, et al.
                                    *
      Defendants
____________________________________/

                                STIPULATION OF DISMISSAL
                                     WITH PREJUDICE

       Counsel for Plaintiffs and the Defendants agree and stipulate, pursuant to Fed. R. Civ. P.

41(a)(1)(ii) to a dismissal of all claims in this case, with prejudice, and with each party to bear its

own costs, if any, associated with their claims.

                                       Respectfully submitted,



       /s/ (with permission)__ _____           /s/ (with permission) ___________
       Howard B. Hoffman, # 25965              Thomas M. Wood, IV, Fed. Bar No. 00365
       Jordan S. Liew, #20509                  Robert C. Baker, III, Fed. Bar No. 20382
       Hoffman Employment Law, LLC             Neuberger, Quinn, Gielen, Rubin, Gibber, P.A.
       600 Jefferson Plaza, Ste. 205           One South Street , 27th Floor
       Rockville, Maryland 20852               Baltimore, Maryland 21202
       (301) 251-3752                          (410) 332-8523 (Phone)
       (301) 251-3753 (fax)                    (410) 332-8517 (Fax)
       hhoffman@hoholaw.com                    tmw@nqgrg.com
       jliew@hoholaw.com                       rcb@nqgrg.com

       Counsel for Plaintiffs                  Counsel for Defendants



                                                   3
 Case 1:18-cv-02900-DLB Document 101 Filed 12/31/20 Page 4 of 4




/s/ Bradford W. Warbasse___
Bradford W. Warbasse
Federal Bar No. 07304
401 Washington Avenue
Towson, Maryland 21204
(443) 862-0062
warbasselaw@gmail.com

Counsel for Plaintiffs




                               4
